Citation Nr: 0313333	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a kidney disorder (now 
claimed as kidney and bladder disorder). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The case returns to the Board following a remand to the RO in 
January 2003.  In that remand, the RO was instructed to 
arrange for the veteran to have a Travel Board hearing.  The 
veteran failed to report for the hearing scheduled in March 
2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a kidney disorder in 
a September 1971 rating decision.  In subsequent rating 
actions dated in January 1988, December 1990, September 1995, 
and April 1999, the RO found no new and material evidence to 
reopen the claim.  The veteran did not perfect an appeal of 
any of these decisions.  

3.  Evidence received since the April 1999 rating decision is 
either duplicative or cumulative of evidence previously 
considered. 


CONCLUSIONS OF LAW

1.  RO rating decisions dated in September 1971, January 
1988, December 1990, September 1995, and April 1999 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).

2.  No new and material evidence has been received since the 
April 1999 rating decision to reopen the claim for service 
connection for kidney disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 2002 rating decision, a 
September 2002 letter, and the October 2002 statement of the 
case, the RO provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in 
contact with the veteran in August 2002, as well as in a 
letter issued at that time, RO personnel explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to obtain 
and identify and/or authorize the release of evidence needed 
for the claim.  Accordingly, the veteran has been afforded 
all notice required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO obtained the 
veteran's current VA treatment records.  With his July 2002 
claim, the veteran submitted private medical evidence, as 
well as some VA records.  However, as indicated on the August 
2002 report of contact, he denied having any other relevant 
private medical treatment or any other evidence pertinent to 
the claim.  The Board acknowledges that no medical 
examination or opinion has been obtained in this case.  See 
Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board notes that the amended 
regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a), 3.159(c).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  As the veteran's claim was received in July 
2002, the amendments apply.  Pursuant to VA regulation, the 
requirement for securing a medical examination or opinion 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii).  Thus, as there is no new and 
material evidence to reopen the claim, discussed below, such 
assistance to the veteran is not required. Id.; see generally 
38 U.S.C.A. § 5103A(f).  Therefore, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

The RO received the veteran's original claim for service 
connection for a kidney disorder in June 1971.  It denied 
that claim in a September 1971 rating decision.  It notified 
the veteran of that decision by letter sent to his address of 
record, but he did not initiate an appeal of the denial.  
There was no indication that the letter was returned or that 
the veteran otherwise did not receive it.  In subsequent 
rating actions dated in January 1988, December 1990, 
September 1995, and April 1999, the RO found no new and 
material evidence to reopen the claim.  In each case, the RO 
notified the veteran of the denial by letter sent to his 
address of record.  There was no indication that the letter 
was returned or that the veteran otherwise did not receive 
it.  The veteran did not perfect an appeal of any of these 
decisions.  Accordingly, each of these rating decisions is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As stated above, the RO originally denied service connection 
for a kidney disorder in a September 1971 rating decision, 
finding that it was claimed by the veteran but not shown by 
the evidence of record.  Rating actions dated through April 
1999 found no new and material evidence to reopen.  The 
veteran has pursued claims for several different disorders.  
Relevant evidence of record at the time of the April 1999 
rating decision consists of service medical records; private 
medical statements dated in December 1970, April 1971 and 
April 1972; VA medical records; a statement from H.G. dated 
in July 1995; multiple statements from the veteran; and 
reports of VA examinations in January 1958, July 1971, and 
September 1987.

Evidence received since the April 1999 rating decision 
consists of a copy of the July 1995 statement from H.G., the 
veteran's July 2002 statement, X-ray reports from Mid 
Jefferson Hospital dated in July 2002, and VA medical records 
dated from August 2001 to July 2002.  The copy of the 
statement from H.G. is an exact duplicate of the statement 
previously considered and is therefore not new.  The 
veteran's July 2002 statement describes the in-service 
incident in which he alleges he incurred a kidney and bladder 
disorder.  The allegations in this statement are cumulative 
of the veteran's earlier statements from May 1971, May 1987, 
November 1990, and July 1998 and in statements offered for 
the July 1971 and Septmber 1987 VA examinations.  Thus, the 
July 2002 veteran statement is also not new.  Finally, the VA 
medical records and the X-ray reports from Mid Jefferson 
Hospital reflect current findings of kidney and bladder 
problems.  However, kidney and bladder problems are reflected 
in VA medical records dated in 1989 and 1998, which were 
considered at the time of the April 1999 rating decision.  
The recent medical records offered no explanation as to 
etiology of the disorders.  Therefore, this evidence is also 
cumulative of evidence already considered in a previous 
denial.  Therefore, no new and material evidence has been 
received within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108.    


ORDER

As no new and material evidence has been received, the claim 
for service connection for a kidney disorder (now claimed as 
kidney and bladder disorder) is not reopened.  The appeal is 
denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

